361 S.W.3d 481 (2012)
Bernard H. SUTTON, Appellant,
v.
MISSOURI DEPARTMENT OF PROBATION AND PAROLE, Respondent.
No. WD 73672.
Missouri Court of Appeals, Western District.
March 20, 2012.
Bernard H. Sutton, Appellant pro se.
Michael J. Spillane, Jefferson City, MO, for respondent.
Before Division Two: GARY D. WITT, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Bernard H. Sutton appeals the Judgment of the Circuit Court of Cole County which granted summary judgment to the Parole Board on Sutton's claims.
*482 We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.